OFFICE ACTION
Allowance Subject Matter
Claims 1-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art(s), Hoffman et al (U.S. Patent 10,006,910) in view of Broekaart et al (U.S. Patent 10,297,464), and further in view of Lederer (U.S. Publication 2007/0032040) or Peidous (U.S. Patent 9,768,056), do not explicitly suggest, inter alia, such limitations as: “a first silicon dioxide insulating layer positioned on the base substrate, the first silicon dioxide insulating layer having a thickness greater than 20 nm; and a charge trapping layer positioned on the first silicon dioxide insulating layer, the charge trapping layer having a resistivity higher than 1000 ohm.cm and a thickness greater than 5 microns” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note: None of the cited arts in IDS 07/08/19, 10/13/20, 06/10/21 & 09/27/21 reads on pending claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 18, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815